UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  3/18/20
 ANTON F. LIVERPOOL,
                    Plaintiff,                         18-CV-1354 (PAE) (BCM)
             -against-                                 ORDER PROVIDING CORRECTED
 THE CITY OF NEW YORK, et al.,                         DIAL-IN INFORMATION FOR APRIL
                                                       8, 2020 TELEPHONIC CONFERENCE
                    Defendants.

BARBARA MOSES, United States Magistrate Judge.

       By Order dated March 13, 2020 (Dkt. No. 70), the Court scheduled a telephonic status and
scheduling conference for April 8, 2020, at 10:30 a.m. That Order contained incorrect dial-in
information. By this Order, the Court provides the correct dial-in information for the telephonic
conference scheduled for April 8, 2020, at 10:30 a.m.

        It is hereby ORDERED that the Warden or other official in charge of the Intake Center in
Cranston, RI 02920, produce plaintiff Anton Liverpool, Inmate ID No. 155581, on April 8, 2020,
at 10:20 a.m., to a suitable location within the Intake Center that is equipped with a telephone, for
the purpose of participating by telephone in a conference with the Court and defendants' counsel.
If the scheduled time and date presents a hardship, the Warden or the Warden's designee should
promptly inform chambers by calling Courtroom Deputy Kevin Snell at (212) 805-0228.

       Defendants' counsel must: (1) send this Order to the Warden immediately; (2) contact the
Intake Center to arrange the call and ensure that plaintiff will be able to dial-in to the below dial-
in number at the above time and date; and (3) telephone chambers using the following dial-in
information on April 8, 2020, at 10:30 a.m.:

       Call in number:           888-557-8511
       Access Code:              7746387

       The Clerk of Court is respectfully directed to mail a copy of this Order to the plaintiff.

Dated: New York, New York                       SO ORDERED.
       March 18, 2020


                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
